Citation Nr: 1532269	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for squamous cell carcinoma of the tongue.

2. Entitlement to service connection for squamous cell carcinoma of the tongue with metastases to the left neck, to include as due to herbicide and/or asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his September 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted his desire for a hearing before a Veterans Law Judge via videoconference.  However, in statements submitted in December 2014, both the Veteran and his representative withdrew the request for a hearing and indicated the desire to have the Board decide the matter on appeal on the evidence of record.  Accordingly, the Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).    

The issue of entitlement to service connection for squamous cell carcinoma of the tongue with metastases to the left neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2002 rating decision, the RO denied service connection for squamous cell carcinoma of the tongue.  The Veteran filed a notice of disagreement in October 2002, and in May 2003 the RO issued a statement of the case.  However, the Veteran did not perfect an appeal of that decision by filing a timely substantive appeal, nor was new and material evidence submitted within one year of its issuance.

2. Evidence submitted since the September 2002 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for squamous cell carcinoma of the tongue.
CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for squamous cell carcinoma of the tongue.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  To the limited extent that this decision reopens the Veteran's previously denied and final claim, given that positive outcome, a discussion of VA's duty to notify and assist is not necessary at this time.  

If a claim of entitlement to service connection has been previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.104(a), a decision of an RO shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2014).  

In the instant matter, the RO denied a claim for service connection for squamous cell carcinoma of the tongue in a September 2002 rating decision.  The Veteran filed a notice of disagreement with that determination in October 2002, and in May 2003 the RO issued a statement of the case.  The Veteran did not submit a formal appeal in response, nor was new and material evidence associated with the record within one year of the rating decision.  Thus, the September 2002 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3) (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103 (2014).

In its July 2010 rating decision, the RO de facto reopened the previously denied and final claim and adjudicated the matter on the merits.  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2014).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

Upon review of the evidence of record, the Board finds that new and material evidence has been submitted sufficient to reopen the previously denied claim.  

The RO's prior denial was based on lack of evidence of a medical nexus between the Veteran's squamous cell carcinoma and his active duty service.  

In November 2010, the Veteran submitted two letters from private physicians in support of his claim.  One letter dated September 20, 2010, from a Dr. M.K. at the Medical Center Clinic in Pensacola, Florida, stated that during active service, the Veteran was exposed to asbestos and dioxins and also smoked, all of which could be a causative agent of his squamous cell carcinoma.  A letter dated September 22, 2010, from a Dr. J.A.D. of West Florida Primary Care, also in Pensacola, states that exposures to inhaled asbestos and to dioxins could have caused Veteran's squamous cell carcinoma.  Neither of these letters or opinions were associated with the Veteran's claims file at the time the September 2002 rating decision; therefore, by definition, they are new evidence.  The Board also finds these letters to be material because they address an element that was deficient in the prior denial, namely, a possible causal nexus between the Veteran's carcinoma and his in-service exposures to herbicide and asbestos.  

Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for squamous cell carcinoma is reopened.  


ORDER

The previously denied claim of entitlement to service connection for squamous cell carcinoma of the tongue is reopened; to this limited extent, the appeal is granted.


REMAND

While the newly submitted evidence was sufficient to reopen the Veteran's claim for service connection for squamous cell carcinoma, the Board finds that a remand is necessary in order for it to ensure that a complete record is available for it to consider in adjudicating the claim on the merits.  

At the outset, the Board notes that the Veteran's exposed to herbicides during active duty is conceded based on his Vietnam service.  Squamous cell carcinoma is not listed among the various diseases associated with exposure to herbicides, and therefore, service connection on a presumptive basis cannot be granted.  See 38 C.F.R. §§ 3.307, 3.309(e) (2014).  However, this does not preclude service connection in the entirety, as entitlement secondary to herbicide exposure may still be established on a direct basis.  

Likewise, a review of the Veteran's military personnel records and service treatment records also indicate exposure to asbestos while serving on active duty.  Particularly, a Report of Fitness of Officers dated in January 1983 indicates that between June and December 1982, the Veteran was instrumental in reclaiming 60,000 square feet of warehouse space by coordinating to relocate a national stockpile of asbestos.  Likewise, the Veteran's service treatment records indicate that in April 1982, he was enrolled in an asbestos monitoring program based on occupational asbestos exposure.  

VA's duty to provide a medical examination or obtain a medical opinion is triggered if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability may be associated with the established event injury or disease in service.  See 38 C.F.R. § 3.159(c)(4)(i) (2014).  

In the instant case, the Veteran has an established diagnosis of squamous cell carcinoma of the tongue with metastases to the left neck.  Likewise, it is established that he was exposed to both herbicides and asbestos during active service.  However, while the September 2010 medical opinions submitted by the Veteran from his private physicians were sufficient to reopen the previously denied claim, they are insufficient to establish a medical nexus between the claimed condition and his in-service exposures, as they are couched in speculation.  Thus, the Board finds that on remand, the AOJ should obtain a medical opinion which addresses whether the Veteran's squamous cell carcinoma of the tongue is etiologically related to his various exposures in service.    

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to an appropriate specialist to render a medical opinion regarding the etiology of the Veteran's squamous cell carcinoma of the tongue with metastases.  The need for an examination of the Veteran is left to the discretion of the specialist selected to write the opinion.  

The specialist should review the entire record, to include a copy of this remand, and provide the following opinion:  whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's squamous cell carcinoma of the tongue with metastases to the left neck was caused by or is otherwise etiologically related to his active duty service, to include conceded exposure to herbicides and/or asbestos therein.  

A complete rationale should be provided for any opinion rendered, to include citation to evidence of record, medical treatise evidence, and known medical principles.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state, explain why speculation would be required, and identify any additional facts or data necessary to provide the requested opinion.  

2. Thereafter, readjudicate the issue on appeal in light of all evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and provide sufficient time to respond before returning the matter to the Board for additional appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


